Citation Nr: 1123284	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-27 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cleveland, Ohio


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at the Fairview Hospital, in Cleveland, Ohio, from November 24 to November 29, 2009.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The agency of original jurisdiction (AOJ) has indicated that the Veteran served from January 1952 to April 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 partial denial of a claim for payment or reimbursement of expenses incurred at a private facility by the Louis Stokes Cleveland VA Medical Center (VAMC) in Cleveland, Ohio.  The appellant in this case is the care provider-the Cleveland Clinic, which includes the Fairview Hospital where services were provided to the Veteran.


REMAND

Payment by VA for services rendered for a nonservice-connected condition in a non-VA facility under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008 is sought by the appellant.  To be eligible for payment under these provisions, the treatment must satisfy all of the following conditions:

(1)  The emergency services were provided in a hospital emergency department or a similar facility providing emergency care;

(2)  A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health;

(3)  A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(4)  The care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the Veteran;

(5)  The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment;

(6)  The Veteran is financially liable to the non-VA provider of the emergency treatment;

(7)  The Veteran has no health insurance coverage for payment or reimbursement for the emergency treatment;

(8)  The Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and

(9)  The Veteran is not eligible for reimbursement under 38 U.S.C.A § 1728, which applies primarily to emergency treatment for a service-connected disability. (Eligibility under § 1728 is neither claimed nor apparent from the record as the Veteran was not treated for a service-connected disability.)  See 38 C.F.R. § 17.1002.

In this case, the Veteran was hospitalized from November 21 to November 29, 2009, at Fairview Hospital, a private facility in Cleveland, Ohio.  The evidence of record shows that on November 21, 2009, the Veteran presented to the emergency room with a three-day history of intermittent abdominal pain, nausea, and vomiting.  His abdomen was distended.  X-rays of the abdomen showed a small bowel obstruction.  He was admitted to the hospital with a consultation to surgery.  The Veteran was administered a nasogastric (NG) tube and a Foley catheter.  

On November 22, the Veteran had no complaints of pain.  Abdomen distention had decreased and the NG tube revealed scant clear drainage.  On November 23, the NG tube was draining light green drainage.  The Veteran denied abdominal pain and tenderness and nausea.  His abdomen was softly distended.  It was noted that the Veteran was able to pass gas and that his small bowel obstruction was resolving.  His NG tube remained.   

On November 24, the NG tube drained brown liquid.  The Veteran's abdomen was soft and less distended.  His small bowel was partially obstructed.  Bowel movements and flatulence were denied.  The following day, the Veteran was noted to have frequent bigeminal premature ventricular contractions (PVCs).  The Veteran reported having had a bowel movement and hypoactive bowel sounds.  His NG tube was discontinued on November 26, and the Veteran was tolerating a full liquid diet on November 27 and a regular diet on November 28.  His Foley catheter was discontinued at that point and the Veteran was discharged on November 29.  

In this case, VA conceded that the Veteran's treatment was under emergency circumstances, and thus paid for his emergency inpatient treatment at the private hospital from November 21 to November 23.  The appellant specifically indicated in its notice of disagreement that the dispute was with the denial of payment for services provided from November 24 to November 29.  

The AOJ found that by November 23, 2009, the Veteran's condition had stabilized such that further payment for medical expenses was not authorized by law.  See 38 C.F.R. § 17.121 (2010).  

With regard to stabilization, claims for payment or reimbursement of the costs of emergency hospital care or medical services not previously authorized will not be approved for any period beyond the date on which the medical emergency ended.  38 C.F.R. § 17.121 (2010).  For the purpose of payment or reimbursement of the expense of emergency hospital care not previously authorized, an emergency shall be deemed to have ended at that point when a VA physician has determined that, based on sound medical judgment, a Veteran who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability.  Id.  From that point on, no additional care in a non-VA facility will be approved for payment by VA.  Id.

Further, as defined by statute, "emergency treatment" includes treatment rendered (1) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . (2) until such time as a Department facility or other Federal facility accepts such transfer if:  (A) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Id.

In the context of the foregoing, the Board notes that while some facts are not in dispute, a remand is necessary to clarify others.  The issue in dispute is at what point the Veteran became stabilized such that he could be discharged or transferred to a VA or other Federal facility, and whether a VA or other Federal facility was feasibly available at that time.  

The Cleveland VAMC determined that the Veteran's point of stabilization was November 23, 2009, based solely on the fact that a treatment note stated that his small bowel obstruction was resolving, his abdominal distention had decreased, and that the Veteran had denied pain.  However, his NG tube remained in place, bowel movements were denied, his small bowel was still partially obstructed, and he was not discharged until November 29, 2009.  Accordingly, the Board finds that a medical opinion is required from an appropriate VA physician concerning whether the Veteran could have been transferred safely at any time between November 23 and November 29, 2009, to a VA facility for continuation of medical treatment.  The VA physician must be provided with a copy of the file and review the evidence of record prior to rendering his/her opinion as to whether the Veteran was stable for transfer and when.  The physician must provide a rationale for any opinion reached.  (A conclusory statement is not sufficient in this case as a medical determination is required and the basis for the medical determination must be included.  See Bellezza v. Principi, 16 Vet. App. 145, 149 ((2002).)

The Board notes that the claims file does contain a handwritten note signed by J. R., RN, indicating that the point of stabilization was November 23.  It appears that the note was obtained in response to a fax to VA from the Fairview Hospital providing VA with the Veteran's discharge summary.  However, as no identifying information is recorded along with the handwritten note, nor is there any indication that J. R. reviewed the file, the Board finds that that note is not reliable evidence upon which to determine that the Veteran indeed became stabilized such that he could be discharged or transferred to a VA or other Federal facility as of November 23.  

In addition, there is no evidence that addresses whether a VA or other Federal facility was feasibly available.  This issue is generally determined by an administrator at the VAMC and, thus, a remand is necessary in order to obtain a determination as to whether a VA or other Federal facility was feasibly available prior to the Veteran's discharge from Fairview Hospital, and if so, when.  In short, a determination must be made as to the date a VA facility was capable of accepting a transfer and whether any reasonable attempts were made between November 23, 2009, and November 29, 2009, to effectuate such transfer.

In this regard, the Board notes that K. R. has, on behalf of Fairview Hospital, specifically indicated that clinical review of the Veteran was submitted to VA on several occasions through the Extended Care Information Network (ECIN) with requests for notification if the Veteran required transfer.  K. R. stated that although telephone numbers were provided, no response was received from VA, which led case managers to believe that either transferring the patient was not required or that there were no beds available.  Thus, in determining whether any reasonable attempts were made between November 23, 2009, and November 29, 2009, to effectuate transfer of the Veteran, the VAMC administrator, or other appropriate official, should specifically address whether the VAMC subscribes to the ECIN and whether the abovementioned requests for notification were indeed received by the VAMC.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's dates of military service.  (The two medical administration services files forwarded to the Board do not include any confirmation of service.)  Also, the AOJ should obtain any claims files to ascertain what, if anything, the Veteran may have been service connected for.

2.  Request from Fairview Hospital in Cleveland, Ohio, that it provide any documents addressing when it was felt safe to transfer the Veteran to a VA facility, and any reasonable attempts made between November 23, 2009, and November 29, 2009, to effectuate such transfer.

3.  Request that the VAMC administrator, or other appropriate official, at the Cleveland VAMC
determine whether a VA or other Federal facility was or was not feasibly available between November 23 and November 29, 2009.  

In making this determination, the reviewing officials should consider the urgency of the Veteran's medical condition at the time, the relative distance of the travel involved, the nature of the treatment involved, the length of any delay that would have been required to obtain treatment from a VA facility, and the availability of beds.

The appropriate official should also submit any evidence documenting any attempts made by Fairview Hospital to effectuate such a transfer.  The appropriate official should specifically comment on Fairview Hospital's assertion that clinical review of the Veteran was submitted to VA on several occasions through the Extended Care Information Network (ECIN) with requests for notification if the Veteran required transfer.

4.  Request a medical opinion from a VA physician concerning whether, during his period of hospitalization, the Veteran was stable for transfer to a VA facility for continuation of medical treatment and when, and whether it would have been feasible to transfer him to such a facility in this case.  (This should be done after the development requested in paragraphs 1 and 2 above is completed.)  The physician must provide a rationale for each opinion reached.  As noted, conclusory statements or use of a form with circled reasons, without explanation, is not acceptable.  

5.  After undertaking any other development deemed appropriate, the VAMC should re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the disposition of the claim remains unfavorable, the VAMC should furnish the appellant with a supplemental statement of the case that provides notice of the applicable statutory and regulatory provisions and afford him an opportunity to respond before the record is returned to the Board for further review.  

6.  After completing the development sought above, arrangements should be made for representative(s) of the appellant to appear at a hearing before a member of the Board sitting at the Cleveland VA Regional Office (RO).  (The RO had previously scheduled the Veteran for a hearing, but the Veteran never requested a hearing; the hearing request was made by the appellant on a July 2010 VA Form 9.)  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

